Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT by and between CECO Environmental Corp., a
Delaware corporation with its principal place of business located at 4625 Red
Bank Road, Cincinnati Ohio 45227 (the “Company”) and Matthew Eckl (“Executive”),
is dated as of the 9th day of January, 2017 (the “Agreement”).

The Company wishes to employ Executive on the terms and conditions, and for the
consideration, hereinafter set forth, and Executive desires to be employed by
the Company on such terms and conditions and for such consideration.

In consideration of the promises provided for in this Agreement, the Company and
Executive agree as follows:

1.Employment Period. This Agreement shall become effective as of January 9, 2017
(the “Effective Date”).  Except as otherwise provided in Section 3 of this
Agreement, the Company hereby agrees to employ Executive, and Executive hereby
agrees to be employed by the Company, on an at-will basis on the terms and
conditions set-forth herein for the period commencing on the Effective Date and
ending on the Executive’s Date of Termination (“Employment Period”).

2.Terms of Employment.

(a)Position and Duties.  (i) During the Employment Period, Executive shall (A)
serve as Chief Financial Officer of the Company with such duties and
responsibilities as are commensurate with such position, (B) report to the Chief
Executive Officer of the Company, and (C) perform his services in Dallas, Texas
(subject to reasonable global and domestic travel requirements commensurate with
Executive’s position).

(ii)During the Employment Period, and excluding any periods of vacation and sick
leave to which Executive is entitled, Executive agrees to devote his full
business time and attention to the business and affairs of the Company.  During
the Employment Period, it will not be a violation of this Agreement for
Executive to (A) serve on civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities described in clauses
(A), (B) and (C) do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

(b)Compensation  (i) Base Salary. During the first year (2017) of the Employment
Period, Executive shall receive an annual base salary (“Annual Base Salary”) of
$300,000 paid in accordance with the normal payroll procedures of the
Company.  During the second year (2018) of the Employment Period, Executive
shall receive an Annual Base Salary of $335,000 paid in accordance with the
normal payroll procedures of the Company, after which the Annual Base Salary
shall be reviewed by the Company at least annually for any increase.

NAI-1502289088v3

--------------------------------------------------------------------------------

 

(ii)Annual Bonus. In addition to the Annual Base Salary, Executive shall be
eligible, for each fiscal year of the Company ending during the Employment
Period, for an annual bonus (the “Annual Bonus”), in cash with a target Annual
Bonus opportunity (“Target Bonus”) equal to 50% of Annual Base Salary for the
2017 fiscal year and equal to 55% of Annual Base Salary for the 2018 fiscal
year.  For fiscal years after fiscal year 2018 that end during the Employment
Period, the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) will review and approve the Executive’s annual bonus
target and performance measures.  Any Annual Bonus earned with respect to a
particular year will be paid no later than March 15 of the following fiscal
year.  Any Annual Bonus earned with respect to a portion of a fiscal year during
the Employment Period will be prorated based on the number of days of such
fiscal year that occurred during the Employment Period.

(iii)2017 Bonus.  Executive shall be eligible for a one time bonus (the “2017
Bonus”) to be paid by the Company to Executive in a single lump sum in cash
during the Employment Period but no later than February 28, 2017.  The 2017
Bonus will be in an amount equal to $65,000 less the annual bonus amount he
receives with respect to 2016 from his prior employer.  Executive shall inform
the Company of the 2016 annual bonus amount he will receive from his prior
employer promptly after Executive receives notice of such amount.

(iv)Annual Equity Grant. During the Employment Period, in or about January 2017,
subject to approval by the Compensation Committee, Executive shall be granted an
award of 15,000 restricted stock units (“RSUs”) under the Company’s long term
incentive compensation arrangements in accordance with the Company’s policies,
the applicable award agreement and incentive compensation plan under which such
awards were granted, as in effect from time to time.  During the Employment
Period, in our about January 2018, subject to approval by the Compensation
Committee, Executive shall be granted an award of 20,000 RSUs under the
Company’s long term incentive compensation arrangements in accordance with the
Company’s policies, the applicable award agreement and incentive compensation
plan under which such awards were granted, as in effect from time to time.  The
RSUs granted pursuant to this Section 2(b)(iv) will vest in five (5) equal
installments on each of the first five (5) anniversary dates of the effective
dates of each of the awards, subject to Executive’s continued employment with
the Company through each anniversary date.

(v)Special Equity Grant. During the Employment Period, in or about January 2017,
subject to approval by the Compensation Committee, Executive shall be granted an
award of 11,000 RSUs  under the Company’s long term incentive compensation
arrangement in accordance with the Company’s policies, the applicable award
agreement and incentive compensation plan under which such award was granted, as
in effect from time to time.  The RSUs granted pursuant to this Section 2(b)(v)
will vest on the second (2nd) anniversary date of

- 2 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

the effective date of such award, subject to Executive’s continued employment
with the Company through such anniversary date.

(vi)Car Allowance. During the Employment Period, the Company will pay to
Executive a monthly car allowance equal to $1,000.

(vii)Employee Benefits.  During the Employment Period, Executive shall be
eligible to participate in the employee benefit plans, programs, and policies,
as may be in effect from time to time, for senior executives of the Company
generally.

(viii)Expenses.  During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the performance of Executive’s duties under this Agreement
and in accordance with the Company’s business expense reimbursement policy.

3.Termination of Employment. (a)  Death or Disability. Executive’s employment
shall terminate automatically if Executive dies during the Employment
Period.  If the Company determines in good faith that the Disability (as defined
herein) of Executive has occurred during the Employment Period (pursuant to the
definition of “Disability”), it may give to Executive written notice in
accordance with Section 15(b) of its intention to terminate Executive’s
employment.  In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties.  “Disability” means the absence of Executive from
Executive’s duties with the Company on a full-time basis for 90 consecutive
business days, or 90 business days during any period of 120 consecutive business
days, as a result of incapacity due to mental or physical illness that is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably withheld).

(b)By the Company. The Company may terminate Executive’s employment during the
Employment Period for any, or no reason, with or without Cause.  For purposes of
this Agreement, “Cause” will be deemed to exist upon:

(i)any use or misappropriation by Executive of the Company’s, its parent’s, an
affiliate’s or a subsidiary’s funds, assets or property for any personal or
other improper purpose;

(ii)any act of moral turpitude, dishonesty, fraud by or felony conviction of
Executive whether or not such acts were committed in connection with the
Company’s, an affiliate’s or subsidiary’s business;

(iii)any failure by Executive substantially to perform the lawful instructions
of the person(s) to whom Executive reports (other than as a result of total or
partial incapacity due to physical or mental illness) following written

- 3 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

notice by the Company to Executive of such failure and 15 days within which to
cure such failure;

(iv)any willful or gross misconduct by Executive in connection with Executive’s
duties to the Company which, in the reasonable good faith judgment of the Board
of Directors of the Company (the “Board”), could reasonably be expected to be
materially injurious to the financial condition or business reputation of the
Company, its Subsidiaries or affiliates;

(v)any failure by Executive to follow a material Company policy; or

(vi)any material breach by Executive of this Agreement.

The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board (excluding Executive, if Executive is a
member of the Board) at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Board),
finding that, in the good faith opinion of the Board, Executive has engaged in
the conduct described in Section 3(b), and specifying the particulars thereof in
detail.

(c)By Executive.  Executive’s employment may be terminated during the Employment
Period by Executive for Good Reason or by Executive without Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean, in the absence of the
prior written consent of Executive,

(i)a material diminution in Executive’s duties, authorities or responsibilities;

(ii)a material reduction of Executive’s Annual Base Salary or Target Bonus;

(iii)relocation of Executive’s primary workplace, as assigned to Executive by
the Company in accordance with Section 2(a)(i) beyond a 50 mile radius from such
workplace;

or

(iv)any other material breach by the Company of this Agreement;

provided, however, that Executive’s termination of employment shall not be
deemed to be for Good Reason unless (A) Executive has notified the Company in
writing describing the occurrence of one or more Good Reason events within 90
days of such occurrence, (B) the Company fails to cure such Good Reason event
within 30 days after its receipt of such written notice and (C) the termination
of employment occurs within 180 days after the occurrence of the applicable Good
Reason event.

- 4 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

(d)Notice of Termination; Expiration of Employment Period.  Any termination of
employment by the Company for Cause, or by Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 15(b) of this Agreement.  “Notice of Termination” means
a written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined herein) is other than the date of receipt of such
notice, specifies the Date of Termination (which Date of Termination shall be
not more than 30 days after the giving of such notice).  The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s respective rights hereunder.

(e)Date of Termination.  “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (ii) if Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies Executive of such termination, (iii) if
Executive resigns without Good Reason, the date on which Executive notifies the
Company of such termination, and (iv) if Executive’s employment is terminated by
reason of death or Disability, the date of Executive’s death or the Disability
Effective Date, as the case may be.  Notwithstanding the foregoing, in no event
shall the Date of Termination occur until Executive experiences a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the date on which such separation from
service takes place shall be the “Date of Termination.”  Upon the expiration of
the Employment Period and in the event Executive continues employment with the
Company, Executive’s employment will be at-will and the terms of this Agreement
(other than Section 8) will have no further effect.

4.Obligations of the Company upon Termination.  (a)  By Executive for Good
Reason or by the Company other than for Cause, Death or Disability.  If, during
the Employment Period, the Company terminates Executive’s employment other than
for Cause, death or Disability or Executive terminates employment for Good
Reason:

(i)The Company shall pay to Executive, in a lump sum in cash within 30 days
after the Date of Termination, subject to Section 11(b), the aggregate of the
following amounts:  the sum of (A) Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (B) Executive’s business
expenses that are reimbursable pursuant to Section 2(b)(viii) of this Agreement
but have not been reimbursed by the Company as of the Date of Termination; (C)
Executive’s Annual Bonus for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs, if such bonus has been determined
to have been earned but has not been paid as of the Date of Termination; (D) any
accrued vacation pay to the extent not theretofore paid (the

- 5 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

sum of the amounts described in subclauses (A), (B), (C) and (D), the “Accrued
Obligations”);

(ii)On the 61st day after the Date of Termination, the Company shall, subject to
Section 4(d) of this Agreement, pay to Executive a lump sum cash amount equal to
the Executive’s Annual Base Salary (without regard to any reduction thereto);

(iii)At such time (and if) the Company pays annual bonuses to senior executives
of the Company, the Company shall, subject to Section 4(d) of this Agreement,
pay to Executive a lump sum cash amount equal to the product obtained by
multiplying (A) the full year Annual Bonus that Executive would have earned had
Executive remained employed through the end of the fiscal year in which the Date
of Termination occurs based on the degree of satisfaction of the applicable
performance targets, by (B) a fraction, the numerator of which is the total
number of days that have elapsed during the fiscal year through the Date of
Termination and the denominator of which is 365;

(iv)On the 61st day after the Date of Termination, subject to Section 4(d), a
lump sum in cash in an amount equal to the product of (i) 12 multiplied by (ii)
the monthly COBRA premium for health, dental and vision benefits in effect for
Executive (and Executive’s spouse and dependents) immediately prior to the
Termination Date, with such payments being treated as taxable to Executive; and

(v)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to Executive any Other Benefits (as defined in Section 5) in
accordance with the terms of the underlying plans or agreements.

Other than as set forth in this Section 4(a) of this Agreement, in the event of
a termination of Executive’s employment by the Company without Cause (other than
due to death or Disability) or by Executive for Good Reason, the Company shall
have no further obligation to Executive under this Agreement.

(b)Death or Disability.  If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, the Company shall
provide Executive or, in the event of death, Executive’s estate or beneficiaries
with the Accrued Obligations and the timely payment or delivery of the Other
Benefits in accordance with the terms of the underlying plans or agreements, and
shall have no further obligations under this Agreement.  The Accrued Obligations
shall be paid to Executive or, in the event of death, Executive’s estate or
beneficiaries, in a lump sum in cash within 30 days of the Date of Termination.

(c)Cause;  Other than for Good Reason.  If Executive’s employment is terminated
for Cause during the Employment Period, the Company shall provide Executive with
Executive’s Annual Base Salary through the Date of Termination, and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no further obligations under this
Agreement.  If Executive voluntarily

- 6 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

terminates employment other than for Good Reason during the Employment Period,
the Company shall provide to Executive the Accrued Obligations and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no further obligations under this
Agreement.  In such case, all the Accrued Obligations shall be paid to Executive
in a lump sum in cash within 30 days of the Date of Termination.

(d)Release.  Notwithstanding anything herein to the contrary, the Company shall
not be obligated to make any payment under Sections 4(a)(ii )-(v) or Section 13
of this Agreement unless (i) prior to the 60th day following the Date of
Termination, Executive executes a release of claims against the Company and its
affiliates in a form provided by the Company (the “Release”), and (ii) any
applicable revocation period has expired during such 60-day period without
Executive revoking such Release.

5.Non-Exclusivity of Rights.  Amounts that Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company at or subsequent to the Date of Termination (“Other
Benefits”) shall be payable in accordance with such plan, policy, practice or
program or contract or agreement, except as explicitly modified by this
Agreement.  Notwithstanding the foregoing, Executive shall not be eligible to
participate in any other severance plan, program or policy of the Company.

6.Set-off; No Mitigation. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
be subject to set-off, counterclaim, recoupment, defense, or other claim, right
or action that the Company may have against Executive to the extent such set-off
or other action does not violate Code Section 409A.  In no event shall Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement.

7.Limitations on Payments Under Certain Circumstances.  Notwithstanding any
provision of any other plan, program, arrangement or agreement to the contrary,
in the event that it shall be determined that any payment or benefit to be
provided by the Company to Executive pursuant to the terms of this Agreement or
any other payments or benefits received or to be received by Executive (a
“Payment”) in connection with or as a result of any event which is deemed by the
Internal Revenue Service or any other taxing authority to constitute a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company and subject to the tax (the
“Excise Tax”) imposed by Section 4999 (or any successor section) of the Code,
the Payments, whether under this Agreement or otherwise, shall be reduced so
that the Payment, in the aggregate, is reduced to the greatest amount that could
be paid to Executive without giving rise to any Excise Tax; provided that in the
event that Executive would be placed in a better after-tax position after
receiving all Payments and not having any reduction of Payments as provided
hereunder, Executive shall, notwithstanding the provisions of any other plan,
program, arrangement or agreement to the contrary, receive all Payments and pay
any applicable Excise Tax.  All determinations under this Section 7 shall be
made by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”).  Without limiting the generality of the foregoing, any
determination by the Accounting Firm under this Section 7 shall take into
account the value of any reasonable

- 7 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

compensation for services to be rendered by Executive (or for holding oneself
out as available to perform services and refraining from performing services
(such as under a covenant not to compete)).  If the Payments are to be reduced
pursuant to this Section 7, the Payments shall be reduced in the following
order:  (a) Payments which do not constitute “nonqualified deferred
compensation” subject to Code Section 409A shall be reduced first; and (b) all
other Payments shall then be reduced, in each case as follows:  (i) cash
payments shall be reduced before non­cash payments and (ii) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

8.Restrictive Covenants.

(a)Competitive Activity During Employment.  Executive will not compete with the
Company anywhere within the United States during Executive’s employment with the
Company, including, without limitation, Executive will not:

(i)enter into or engage in any business which competes with the Business of the
Company;

(ii)solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business that competes with, the
Business of the Company;

(iii)divert, entice or otherwise take away any customers, business, patronage or
orders of the Company or attempt to do so; or

(iv)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Business of the Company.

(b)Following Termination.  For a period of 1 year following Executive’s
termination of employment with the Company, Executive will not:

(i)enter into or engage in any business which competes with the Company’s
Business within the Restricted Territory (as hereinafter defined);

(ii)solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business, wherever located, that
competes with, the Company’s Business within the Restricted Territory;

(iii)divert, entice or otherwise take away any customers, business, patronage or
orders of the Company within the Restricted Territory, or attempt to do so; or

(iv)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Company’s Business within the Restricted Territory.

- 8 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

For the purposes of Sections 8(a) and (b) above, inclusive, but without
limitation thereof, Executive will be in violation thereof if Executive engages
in any or all of the activities set forth therein directly as an individual on
Executive’s own account, or indirectly as a partner, joint venturer, employee,
agent, salesperson, consultant, officer and/or director of any firm,
association, partnership, corporation or other entity, or as a stockholder of
any corporation in which Executive or Executive’s spouse, child or parent owns,
directly or indirectly, individually or in the aggregate, more than 5% of the
outstanding stock.

(c)The “Company.”• For the purposes of this Section 8, the “Company” shall
include any and all direct and indirect subsidiaries, parents, and affiliated,
or related companies of the Company for which Executive worked or had
responsibility at the time of termination of Executive’s employment and at any
time during the two year period prior to such termination.

(d)The Company’s “Business.”• For the purposes of this Section 8, the Company’s
Business is the design, manufacture, and sale of product recovery and air
pollution control technologies to meet compliance targets for toxic emissions,
fumes, volatile organic compounds, process and industrial odors; the design,
manufacture, and sale of technologies for flue gas and diverter dampers,
non-metallic expansion joints, natural gas turbine exhaust systems, and silencer
and precipitator applications, primarily for coal-fired and natural gas power
plants, refining, oil production and petrochemical processing, as well as a
variety of other industries; and the design, manufacture, and sale of high
quality pump, filtration and fume exhaust solutions.  The Company’s Business is
further described in any and all manufacturing, marketing and sales manuals and
materials of the Company and the same may be altered, amended, supplemented or
otherwise changed from time to time, or of any other products or services
substantially similar to or readily substitutable for any such described
products and services.

(e)“Restricted Territory.”  For the purposes of Section 8, the Restricted
Territory shall be defined as and limited to:

(i)the geographic area(s) within a 100 mile radius of any and all of the
Company’s location(s) in, to, or for which Executive worked, to which Executive
was assigned or had any responsibility (either direct or supervisory) at the
time of termination of Executive’s employment and at any time during the
two-year period prior to such termination; and

(ii)all of the specific customer accounts, whether within or outside of the
geographic area described in (i) above, with which Executive had any contact or
for which Executive had any responsibility (either direct or supervisory) at the
time of termination of Executive’s employment and at any time during the
two-year period prior to such termination.

(f)Extension. If it shall be judicially determined that Executive has violated
any of Executive’s obligations under Section 8(b), then the period applicable to
each obligation that Executive shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which such violation(s) occurred.

- 9 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

(g)Non-Solicitation.  Executive shall not, directly or indirectly, at any time
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parents, or its other subsidiaries or affiliated or related companies to
terminate their employment, representation or other association with the Company
and/or its parent or its other subsidiary or affiliated or related companies.

(h)Further Covenants.  Executive shall not, directly or indirectly, at any time
during or after Executive’s employment with the Company, disclose, furnish,
disseminate, make available or, except in the course of performing Executive’s
duties of employment, use any trade secrets or confidential business and
technical information of the Company or its customers or vendors, including
without limitation as to when or how Executive may have acquired such
information.  Such confidential information shall include, without limitation,
the Company’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information.  Executive
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
Executive’s mind or memory and whether compiled by the Company, and/or
Executive, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention and use of such information by
Executive during Executive’s employment with the Company (except in the course
of performing Executive’s duties and obligations to the Company) or after the
termination of Executive’s employment shall constitute a misappropriation of the
Company’s trade secrets.  Upon termination of Executive’s employment with the
Company, for any reason, Executive shall return to the Company, in good
condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in this
Section 8(h).

(i)Discoveries and Inventions. Executive shall assign to the Company, its
successors, assigns or nominees, all of Executive’s rights to any discoveries,
inventions and improvements, whether patentable or not, made, conceived or
suggested, either solely or jointly with others, by Executive while in the
Company’s employ, whether in the course of Executive’s employment with the use
of the Company’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Company’s business.  Any
discovery, invention or improvement relating to any subject matter with which
the Company was concerned during Executive’s employment and made, conceived or
suggested by Executive, either solely or jointly with others, within one year
following termination of Executive’s employment under this Agreement or any
successor agreements shall be irrebuttably presumed to have been so made,
conceived or suggested in the course of such employment with the use of the
Company’s time, materials or facilities.  Upon request by the Company with
respect to any such discoveries, inventions or improvements, Executive will
execute and deliver to the Company, at any time during or after Executive’s
employment, all appropriate documents for use in applying for, obtaining and
maintaining such domestic and foreign patents as the Company may desire,

- 10 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

and all proper assignments therefor, when so requested, at the expense of the
Company, but without further or additional consideration.

(j)Work Made For Hire.  Executive acknowledges that, to the extent permitted by
law, all work papers, reports, documentation, drawings, photographs, negatives,
tapes and masters therefore, prototypes and other materials (hereinafter,
“items”), including without limitation, any and all such items generated and
maintained on any form of electronic media, generated by Executive during
Executive’s employment with the Company shall be considered a “work made for
hire” and that ownership of any and all copyrights in any and all such items
shall belong to the Company.  The item will recognize the Company as the
copyright owner, will contain all proper copyright notices, e.g., “(creation
date) CECO Environmental Corp., All Rights Reserved,” and will be in condition
to be registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

(k)Nondisparagement. During the Employment Period and for 1 year following
Executive’s termination of employment with the Company (the “Restricted
Period”), Executive will not knowingly disparage, criticize, or otherwise make
any derogatory statements regarding the Company, its affiliates or their
directors or officers.  The Company will instruct its and its affiliates’
officers and directors to not knowingly disparage, criticize, or otherwise make
any derogatory statements regarding Executive during the Employment Period and
Restricted Period.  Notwithstanding the foregoing, nothing contained in this
agreement will be deemed to restrict Executive, the Company or any of the
Company’s or its affiliates current or former officers and/or directors from
providing information to any governmental or regulatory agency (or in any way
limit the content of any such information) to the extent they are requested or
required to provide such information pursuant to applicable law or regulation.

(l)Remedies.  The parties acknowledge and agree that any breach by Executive of
the terms of this Agreement may cause the Company irreparable harm and injury
for which money damages would be inadequate.  Accordingly, the Company, in
addition to any other remedies available at law or equity, shall be entitled, as
a matter of right, to injunctive relief in any court of competent
jurisdiction.  The parties agree that such injunctive relief may be granted
without the necessity of proving actual damages.  Nothing in this Agreement
shall limit the Company’s remedies under state for federal law or elsewhere.

(m)Additional Acknowledgements. Executive acknowledges and agrees that, in the
event that Executive becomes subject to any other contractual arrangements with
the Company regarding competition with the Company, the restrictive covenants
set forth in this Agreement were executed first and shall be deemed
supplemented, and in no event diminished or replaced, by such other contractual
arrangements.

9.Successors.  (a)  This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  As used in this Agreement, “Company” shall mean
the

- 11 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

10.Indemnification. The Company shall indemnify Executive to the maximum extent
permitted under applicable law for acts taken within the scope of his employment
and his service as an officer or director of the Company or any of its
subsidiaries or affiliates.  To the extent that the Company obtains coverage
under a director and officer indemnification policy, Executive will be entitled
to such coverage on a basis that is no less favorable than the coverage provided
to any other officer or director of the Company.

11.Code Section 409A.

(a)The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

(b)Notwithstanding any provision of this Agreement to the contrary, in the event
that Executive is a “specified employee” within the meaning of Code Section 409A
(as determined in accordance with the methodology established by the Company as
in effect on the Date of Termination) (a “Specified Employee”), any payments or
benefits that are considered non-qualified deferred compensation under Code
Section 409A payable under this Agreement on account of a “separation from
service” during the six-month period immediately following the Date of
Termination shall, to the extent necessary to comply with Code Section 409A,
instead be paid, or provided, as the case may be, on the first business day
after the date that is six months following Executive’s “separation from
service” within the meaning of Code Section 409A.  For purposes of Code Section
409A, Executive’s right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.  In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement that is
considered nonqualified deferred compensation, subject to Code Section 409A.

(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits that are deferred compensation subject to Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in­kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.

12.Compensation Recovery Policy. Notwithstanding anything in this Agreement to
the contrary, Executive acknowledges and agrees that this Agreement and any
compensation described herein are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Securities Exchange Act of 1934, as
amended, and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities

- 12 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

exchange on which the shares of the Company’s common stock may be traded) (the
“Compensation Recovery Policy”), and that applicable sections of this Agreement
and any related documents shall be deemed superseded by and subject to the terms
and conditions of the Compensation Recovery Policy from and after the effective
date thereof.

13.Change in Control.  In the event of a Change in Control of the Company, if
Executive is not offered employment with the successor entity or purchaser as
chief financial officer with a compensation package equal to or better than the
combination of the Executive’s Annual Base Salary and Annual Bonus opportunity
as in effect under this Agreement immediately prior to the Change in Control,
then the Executive shall resign as of the date of the Change in Control or agree
to resign as of the end of a reasonable transition period after the Change in
Control and, subject to Section 4(d), shall be paid in a lump sum on the 61st
day after Executive’s Date of Termination an amount equal to the sum of his
Annual Base Salary plus his Annual Bonus in an amount equal to the same
percentage of his Base Salary as the Annual Bonus, if any, that he received for
the most recently ended Fiscal Year.  Any amount paid pursuant to the foregoing
provisions of this Section 13 will be in lieu of any amount otherwise payable to
Executive pursuant to Section 4(a)(ii) hereof.  For purposes of this Agreement,
the term “Change in Control” shall have the same meaning as set forth in the
Second Amended and Restated 2007 Equity Incentive Plan.  Immediately prior to
the closing of a Change in Control the restricted stock units held by Executive,
to the extent such restricted stock units have not already vested, will
immediately vest and otherwise be subject to terms consistent with the
applicable incentive compensation plan and award agreements, including, to the
extent necessary to comply with Code Section 409A, the time for payment of such
award.

14.Complete Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein.

15.Miscellaneous.  (a)  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without reference to principles
of conflict of laws.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to Executive:

At the most recent address
on file at the Company.

If to the Company:

4625 Red Bank Road, Suite 200
Cincinnati, Ohio 45227

- 13 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d)The Company, its subsidiaries and affiliates may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes or
social security charges as shall be required to be withheld pursuant to any
applicable law or regulation. None of the Company, its subsidiaries or
affiliates guarantees any tax result with respect to payments or benefits
provided hereunder.  Executive is responsible for all taxes owed with respect to
all such payments and benefits.

(e)Subject to any limits on applicability contained therein, Section 8 of this
Agreement shall survive and continue in full force in accordance with its terms
notwithstanding any termination or expiration of the Employment Period.

(f)This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

(g)Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)With respect to any controversy or claim arising out of or relating to or
concerning injunctive relief for Executive’s breach or purported breach of
Section 8 of this Agreement, the Company shall have the right, in addition to
any other remedies it may have, to seek specific performance and injunctive
relief with a court of competent jurisdiction, without the need to post a bond
or other security.

[Remainder of page intentionally left blank.]

 

 

- 14 -

NAI-1502289088v3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first above written.

EXECUTIVE

                    /s/  Matthew Eckl
Matthew Eckl

CECO ENVIRONMENTAL CORP.

By:  /s/  Jeffrey Lang____________________
Name: Jeff Lang
Title:  CEO and President

NAI-1502289088v3